Citation Nr: 1802759	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar strain with degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS), currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 1983.

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision denied service connection for depression and anxiety; increased the evaluation for lumbar strain with DDD and IVDS from 10 percent to 20 percent disabling, effective the October 26, 2012 date of claim; granted service connection for left lower extremity radiculopathy and assigned a 10 percent disability rating, also effective October 26, 2012; and denied entitlement to a TDIU.

In March 2017, the Board granted the Veteran's claim of service connection for Major Depressive Disorder (MDD), denied a higher initial rating in excess of 10 percent for left lower extremity radiculopathy, and remanded the claims currently on appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In a July 2017 rating decision, the RO granted TDIU effective August 1, 2013, the day following the Veteran's last disability payment from his employer.  Given that this appears to be the date as of which the Veteran was no longer employed at a substantially gainful occupation, see 38 C.F.R. §4.16(a) (2017), the Board considers this to be a full grant of the benefit sought and will not address the issue further.


FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of the appeal period, symptoms of the Veteran's lumbar strain with DDD and IVDS have most nearly approximated forward flexion to 30 degrees, but there was no ankylosis or incapacitating episodes. 



CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for lumbar strain with DDD and IVDS have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5242 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist, nor have any such issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

The Veteran's disability of the thoracolumbar spine is currently rated under 38 C.F.R. §§ 4.71a, DC 5242, which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1. 

Under the General Rating Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine. 

On July 2013 VA spine examination, the Veteran reported that he experienced flare-ups, which he described prevents him from standing or sitting for long periods of time, unable to bend, lift, or do yard work, and has restless nights during which he can't sleep.  On examination, range of motion measurements for the thoracolumbar spine were as follows: forward flexion limited to 40 degrees with pain beginning at 40 degrees; extension limited to 20 degrees with pain beginning at 20 degrees; right and left lateral flexion limited to 20 degrees with pain beginning at 20 degrees; and right and left lateral rotation at 20 degrees with pain beginning at 20 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  The Veteran did not have additional limitation in range of motion following repetitive use testing.  The examiner noted pain on the exam and described that the pain caused functional loss.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the back.  The examiner noted that there is additional limitation of functional ability during flare-ups or repeated use over time.  The examiner described the additional limitation as impaired ability because of pain.  The Veteran did not have ankylosis of the spine.  The examiner noted that the Veteran had IVDS of the lumbar spine but that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

On July 2017 VA spine examination, the Veteran reported that he experienced flare-ups, which he described as intense pain.  On examination, range of motion measurements for the thoracolumbar spine were as follows: forward flexion limited to 55 degrees; extension limited to 20 degrees; right lateral flexion limited to 15; left lateral flexion limited to 25; and right and left lateral rotation at 15 degrees.  The examiner noted that the range of motion itself contributed to functional loss because the Veteran is unable to pick up objects from the floor from a standing position and has difficulty getting dressed and bathing.  The examiner highlighted that pain was noted on examination but he did not provide the degrees at which pain began.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  The examiner also noted that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  The examiner also noted that the Veteran has localized tenderness and guarding resulting in an abnormal gait or abnormal spine contour.  The examiner listed disturbance of locomotion, interference with sitting, and interference with standing as contributing factors of disability.  The Veteran did not have ankylosis of the spine.  The examiner noted that the Veteran used a brace and a cane constantly as an assistive device for a normal mode of locomotion.  The examiner noted that the Veteran's lumbar spine impacted his ability to work and described that the Veteran is unable to perform physical labor of any kind and is unable to bend, stand, or walk for more than 5 minutes at a time and is unable to drive for more than 30 minutes at a time.  The examiner noted that the Veteran had IVDS of the lumbar spine but that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

The Board has considered whether an increased schedular rating is warranted for the Veteran's disability of the thoracolumbar spine based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca v. Brown, supra. Accordingly, in light of the impairment of the Veteran's forward flexion to 40 degrees in July 2013 and 55 degrees in July 2017, as well as the examiner's notation that the Veteran is not able to bend forward properly to pick up any objects from the floor, or stand or walk for more than 5 minutes at a time (see VA examination report dated July 2017), and in consideration of his reports of flare-ups of lumbar spine symptoms, the Board finds that the Veteran's service-connected lumbar spine disability most nearly approximates the criteria required for a 40 percent disability rating. See 38 C.F.R. § 4.7 (2017). 

However, neither the VA reports of examination or treatment records indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Board has awarded the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2017); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45 (2017).  The difficulty in walking and standing are consequences of the symptom of pain and not separate symptoms.  As the criteria contemplate the symptoms, the Board need not consider whether the lumbar spine disability causes marked interference with employment for purposes of an extraschedular rating. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

For the foregoing reasons, a rating of 40 percent, but no higher, is warranted for the Veteran's lumbar strain with DDD and IVDS throughout the appeal period. As the preponderance of the evidence reflects the symptoms of the Veteran's disability of the thoracolumbar spine do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for a rating higher than that assigned herein must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3. 
 


ORDER

Entitlement to a rating of 40 percent, but no higher, for lumbar strain with DDD and IVDS is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


